Case: 18-40942      Document: 00515019156        Page: 1     Date Filed: 07/02/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 18-40942                         FILED
                                 Conference Calendar                  July 2, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JOSE ANGEL OLIVA-MACIAS,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:18-CR-344-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Jose Oliva-Macias



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40942    Document: 00515019156    Page: 2   Date Filed: 07/02/2019


                                No. 18-40942

has moved for leave to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Oliva-Macias has not filed a response.

      We have reviewed counsel’s brief and relevant portions of the record. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                         2